Appellate Case: 20-1214     Document: 010110672826   Date Filed: 04/19/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                                      PUBLISH                            Tenth Circuit

                       UNITED STATES COURT OF APPEALS                   April 19, 2022

                                                                     Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                      Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                      No. 20-1214

  GALIMA MURRY,

        Defendant - Appellant.
                       _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                      No. 20-1241

  RAJESH RAMCHARAN,

        Defendant - Appellant.
                       _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                      No. 20-1243

  DIANN RAMCHARAN,

        Defendant - Appellant.
                       _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
Appellate Case: 20-1214    Document: 010110672826       Date Filed: 04/19/2022    Page: 2




  v.                                                          No. 20-1245

  KEN HARVELL,

        Defendant - Appellant.
                       _________________________________

                     Appeals from the United States District Court
                            for the District of Colorado
            (D.C. Nos. 1:19-CR-00154-DME-4; 1:19-CR-00154-DME-1;
                   1:19-CR-00154-DME-3, & 1:19-CR-00154-DME-5)
                       _________________________________

 Ryan A. Ray, Norman Wohlgemuth, Tulsa, Oklahoma, for Defendant-Appellant Galima
 Murry.

 Grant R. Smith, Assistant Federal Public Defender (Virginia L. Grady, Federal Public
 Defender, with him on the brief), Denver, Colorado, for Defendant-Appellant Rajesh
 Ramcharan.

 James L. Hankins, Edmond, Oklahoma, for Defendant-Appellant Diann Ramcharan.

 Jonathan S. Willett, Boulder, Colorado, for Defendant-Appellant Ken Harvell.

 Marissa R. Miller, Assistant United States Attorney (Matthew T. Kirsch, Acting United
 States Attorney, with her on the brief), Denver, Colorado, for Plaintiff-Appellee.
                         _________________________________

 Before HARTZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

 CARSON, Circuit Judge.
                     _________________________________

       Fundamental to our justice system—and even our democracy—is the jury.

 Pena-Rodriguez v. Colorado, 137 S. Ct. 855, 860 (2017). The jury checks

 government power. It resolves factual disputes. It determines ultimate questions of

 guilt or innocence. In doing so, “its judgments find acceptance in the community, an


                                            2
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022     Page: 3



 acceptance essential to respect for the rule of law.” Id. And voir dire—allowing the

 court to question potential jurors—helps guarantee an impartial jury.

       Three out of four defendants here identify as minorities, and two are illegal

 immigrants. They assert that the district court abused its discretion in failing to ask

 the potential jurors whether they harbored racist views. One defendant posits that if

 “America as an institution harbors racial prejudice in the context of immigration law,

 it stands to reason that some members of that same institution also harbor similar

 views.” But the Supreme Court has long held that no constitutional presumption of

 juror bias exists for or against members of any particular racial or ethnic groups.

 Rosales-Lopez v. United States, 451 U.S. 182, 190 (1981) (plurality opinion). And

 we decline to create such a presumption today. Rather, without any substantial

 indication that racial or ethnic prejudice likely affected the jurors, we hold that the

 district court did not abuse its discretion in denying Defendants’ requests to directly

 examine the jurors about the subject.

       Defendants also appeal the district court’s evidentiary rulings, the jury

 instructions, and the sufficiency of the evidence. We exercise jurisdiction under 28

 U.S.C. § 1291. Finding Defendants’ arguments with respect to these issues equally

 unpersuasive, we affirm.

                                             I.

       Defendants Rajesh and Diann Ramcharan immigrated to the United States

 from Trinidad and Tobago with their son Raul. After overstaying their temporary-

 visitor visas, Rajesh and Diann moved to Colorado Springs, Colorado. They

                                             3
Appellate Case: 20-1214    Document: 010110672826       Date Filed: 04/19/2022    Page: 4



 integrated themselves into the community—becoming involved in a local church

 pastored by Defendant Ken Harvell and starting a landscaping business.

       The Ramcharans and Harvells became close—so close that the Ramcharans

 listed the Harvells as emergency contacts on their children’s school forms. Despite

 marrying in 2001 in Trinidad and Tobago, the Ramcharans remarried in the United

 States in 2010 with Defendant Harvell officiating. A short two months later, the

 Ramcharans filed for divorce while Diann was seven-months pregnant with their

 third child. The government asserts this was the beginning of a paper trail that the

 Ramcharans and Harvell initiated to obtain green cards for Rajesh, Diann, and Raul.

 The divorce petition listed Diann’s address as the family home. Rajesh listed the

 Harvells’ home as his address. Despite the separate addresses, Rajesh and Diann

 continued to live in the same home, renewing the lease on their apartment several

 times, taking out renters’ insurance together, and continuing to present themselves as

 husband and wife to friends and neighbors.

       Five days after her divorce became final, Diann married a United States

 citizen—Defendant Galima Murry. Once again, Defendant Harvell signed the

 marriage certificate. Despite the marriage, Rajesh and Diann opened a new bank

 account together the next day. Three weeks following the wedding, Murry, an Army

 sergeant stationed in Colorado Springs, deployed to Afghanistan. Before deploying,

 Murry drafted a note, which provided that his new wife, Diann, would receive

 nothing in the event of his death, serious injury, or divorce. Rather, his assets would

 pass to his brother. Diann signed the note. Murry’s brother remained the beneficiary

                                            4
Appellate Case: 20-1214   Document: 010110672826       Date Filed: 04/19/2022     Page: 5



 on his life insurance. Murry and his brother were not close. Murry’s brother was

 unaware of Diann’s existence.

       Once married, Murry immediately began collecting an extra $250 per month in

 Afghanistan for a “family separation allowance.” Upon his return to the United

 States, Murry obtained additional perks from both the military and the Ramcharans.

 Murry began claiming Raul, the Racharans’ oldest son, as a dependent on his taxes.

 He received extra money from the Army in the form of a housing allowance because

 of Diann and Raul, which amounted to over $1,000 per month—a stipend he

 collected for nearly six years and benefited him around $100,000. The Ramcharans

 gave Murry a vehicle bought through their landscaping business. But as the vehicle-

 transfer paperwork shows, Murry did not live with Diann. Rajesh listed his address

 as the location where Diann lived and listed Murry’s address as Murry’s separate

 apartment. The Ramcharans used Harvell’s Social Security number to register the

 car with the Department of Motor Vehicles and listed Harvell as an “authorized

 employee” though he never worked for the landscaping business.

       After Murry deployed, Diann filed paperwork for a green card—form I-130,

 Petition for Alien Relative, and form I-485, Application to Register Permanent

 Residence or Adjust Status. Because of Murry’s deployment, Diann attended her

 interview alone and testified under oath that Rajesh had returned to Trinidad and

 Tobago. Diann became a conditional permanent resident, which allowed her to

 obtain a green card for a two-year period.



                                              5
Appellate Case: 20-1214    Document: 010110672826        Date Filed: 04/19/2022      Page: 6



       The Army transferred Murry to Washington, then Maryland, then Georgia.

 Murry requested reimbursement for moving expenses from the Army for not only

 himself, but also Diann and Raul. On the transfer forms, he misspelled Diann’s first

 name on each form and gave four different birth dates for Raul.

       Three years after her wedding to Murry, Diann filed form I-751, Petition to

 Remove Conditions on Residence. On the form, Diann and Murry signed a statement

 certifying their marriage was “not for the purpose of procuring an immigration

 benefit.” They attached a letter to the petition from Harvell stating that he had

 married the couple and that they were still together. The government approved the

 form and Diann became a lawful permanent resident with a green card valid for ten

 years, which enabled her to obtain a green card for Raul.

       Having secured lawful permanent-resident status, Diann began to arrange a

 marriage for Rajesh. While working at Walmart, Diann became friends with a co-

 worker, Angelica Guevara. Diann told Guevara that she had married a United States

 citizen to stay in the United States. Diann referred to Murry as her “green card

 husband.” Diann told Guevara that Murry benefited too from his additional Army

 benefits. She explained that Rajesh’s visa had expired and that he could face

 deportation. She further explained that Rajesh faced danger in Trinidad and Tobago,

 that he might be unable to return to the United States if deported, and that her

 children would lose their father as a result. Diann asked Guevara to marry Rajesh to

 keep her family together—assuring Guevara that people did not get in trouble for this

 type of activity. Diann told Guevara that she would walk her through the process.

                                            6
Appellate Case: 20-1214   Document: 010110672826       Date Filed: 04/19/2022    Page: 7



 Guevara would just have to take some pictures, sign some papers, and wait two years

 before she could obtain a divorce. Guevara agreed.

       Guevara married Rajesh with Harvell officiating. Harvell explained to

 Guevara that she was doing God’s work. The wedding was small and without

 fanfare. And in Guevara’s words, “it wasn’t a real ceremony.” After Harvell

 pronounced them husband and wife, “everybody laughed.” No pictures show

 Guevara and Rajesh kissing on the mouth because she did not want to do so. After

 the ceremony, Harvell, the Ramcharans, and Guevara had lunch together at Burger

 King, and Diann told Guevara that the post office would deliver her mail to Harvell’s

 address to make it appear that she lived there with Rajesh. Guevara executed a lease

 for the Harvell’s basement. She never saw the basement and instead moved in with

 her boyfriend a few months after her marriage.

       The government became suspicious during an interview for Raul’s green card

 that Murry did not attend. The interviewer asked Diann about Murry’s absence. She

 replied that he was deployed to Maryland. The interviewer asked whether she moved

 to Washington with Murry. Diann replied that she had not because her children

 wanted to be near their father. When the interviewer looked back at Diann’s file, he

 noticed that she had once stated that she lived in Washington with Murry and that

 Rajesh had returned to Trinidad and Tobago. The interviewer forwarded the file for

 investigation.

       United States Custom and Immigration Services began its investigation and

 noticed the connection between the Ramcharans, Murry, Guevara, and Harvell.

                                           7
Appellate Case: 20-1214    Document: 010110672826         Date Filed: 04/19/2022    Page: 8



 Immigration agents visited the Ramcharans’ house on a weekday morning in

 Colorado Springs, where they found Rajesh outside scraping ice off his car. Shortly

 after that visit, Rajesh filed his form I-485, on which he swore that he lived at the

 Harvells’ address and that he had “not withheld any information that would affect the

 outcome of this application.”

       Agents next went to the Harvells’ residence—the address where Rajesh and

 Guevara supposedly lived. They arrived at 7:45 a.m., and Harvell answered the

 door. Neither Rajesh nor Guevara were there. Agents asked Harvell whether Rajesh

 lived at the residence, and he responded: “He can live here.” Agents found Harvell’s

 responses to their remaining questions vague and evasive.

       After the Harvell stop, agents arrived at Guevara’s boyfriend’s residence.

 Guevara insisted that they speak to her outside—her boyfriend was unaware of

 Rajesh. Guevara at first tried to stick to the story, but she couldn’t keep up with the

 agent’s detailed questions. Guevara, believing she looked guilty, decided to tell the

 truth. Guevara wrote a statement confessing that her marriage was fake and for

 immigration purposes only.

       Agents then returned to the Ramcharans’ home. Diann admitted that Rajesh

 spent the night sometimes but only to babysit. Diann said Murry was in Maryland,

 but she did not know which city. After learning about Guevara’s confession, she

 became evasive and ended the interview. A few months later, Diann and Murry

 divorced.



                                             8
Appellate Case: 20-1214   Document: 010110672826       Date Filed: 04/19/2022      Page: 9



       Agents called Murry on the telephone after the divorce, but he refused to

 answer several questions. The Army had more success. Murry admitted to the Army

 investigator that Diann and Raul never lived with him, yet he had claimed the family-

 moving expenses and housing allowance. Despite this confession, Murry maintained

 that the marriage with Diann was real. He claimed to have sent her funds while

 apart, but subpoenas yielded no transfers between the two.

       Guevara, cooperating with the government, called Diann from an agent’s

 office. Guevara said that she wanted to confess everything: that the marriage “was

 not a real marriage” and that she “was just trying to help” the Ramcharans. Diann

 said she understood but encouraged Guevara to maintain that she married Rajesh but

 it did not work out. Diann hung up on Guevara.

       The government executed a search warrant on Diann’s home. Agents found a

 framed photo of Diann and Rajesh in the front hall captioned, “Bless this house with

 laughter and love.” The bed in the master bedroom looked used on both sides.

 Above the bed was a sign that read “Always kiss me goodnight.” The closet had both

 men’s and women’s clothing in it. And Rajesh’s cell phone was on the nightstand

 along with men’s deodorant.

       A grand jury indicted Diann, Rajesh, Murry, Guevara, and Harvell. Guevara

 pleaded guilty to one count of conspiracy. Diann, Rajesh, Murry, and Harvell

 proceeded to trial. Count one charged Rajesh, Diann, and Harvell with entering

 marriage for the purpose of evading immigration laws in violation of 8 U.S.C.

 § 1325(c) and 18 U.S.C. § 2 based on the marriage of Rajesh and Guevara. Count

                                           9
Appellate Case: 20-1214    Document: 010110672826          Date Filed: 04/19/2022       Page: 10



  two charged Rajesh, Diann, Harvell, and Murry with making false statements to

  government officials in violation of 18 U.S.C. § 1001(a)(3) and 18 U.S.C. § 2 based

  on Diann’s form I-751. Count three charged Rajesh, Diann, and Harvell with making

  false statements to government officials in violation of 18 U.S.C. § 1001(a)(3) and

  18 U.S.C. § 2 based on Rajesh’s form I-485. Count four charged Rajesh, Diann,

  Harvell, and Murry with conspiracy to commit marriage fraud and making false

  statements to government officials in violation of 18 U.S.C. § 371 based on their

  actions from July 2010 to August 2017.

        Prior to voir dire, the district court asked prospective jurors to fill out a

  questionnaire, which asked these three questions:

        22. Have you or has anyone in your immediate family had any experience
        with U.S. Immigration Authorities?
        23. To your knowledge, have you, or has anyone in your immediate family
        or anyone with whom you have a close personal relationship ever sought to
        obtain a right to reside in the United States as a result of a marriage to a
        United States citizen?
        24. Do you believe there is any reason why you cannot be a fair and
        impartial juror in a criminal case regarding immigration and residency
        issues? If yes, please give your reason(s).
  Also before trial, Rajesh submitted a list of proposed voir dire questions. Two

  questions explored whether a potential jury member held prejudicial views about

  race. Rajesh requested that the district court ask the following:

        Does the race, ethnicity, or religion of the immigrant affect your thoughts
        on whether that person should be welcome in the United States?
        You may have heard that President Trump made the following statement:
        “why are we having all these people from shit hole countries come here?”


                                             10
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022     Page: 11



        in reference to countries such as El Salvador, Haiti, and African nations.
        What do you think about that statement?
  The district court asked neither question on the first day of voir dire but did begin by

  summarizing the charges, emphasizing that the case involved immigration. The

  district court asked the potential jurors twice if anything immigration-related would

  prevent them from being fair and impartial. One potential juror responded

  affirmatively, and the district court dismissed that juror for cause. The district court

  also asked many jurors individually about immigration. The district court excused

  five potential jurors for cause based on their views on immigration.

        Rajesh objected to the voir dire proceedings and moved the district court to

  directly address the issue of racial and ethnic prejudice. Arguing to the court,

  Rajesh’s attorney posited: “I think that that is important for the Court to examine

  with the jurors how they feel about defendants who don’t look like them and whether

  or not they have any implicit or explicit bias.” Diann joined in the motion, her

  attorney stating, “If I had an opportunity to ask the jury, I would say, ‘We are living

  in a country right now where the President has indicated there are certain shithole

  countries.’” The government noted its problem with a question about race. It argued

  that no one would introduce any evidence that race, ethnicity, or religion played a

  role in what occurred. And any question about a “shit hole country” would inject

  something into the case that was missing. Rajesh’s attorney countered that the

  evidence was present in the courtroom by the very color of Defendants’ skin and that

  to say “we don’t see color” was offensive.


                                             11
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022       Page: 12



         The district court sided with the government. In its oral ruling, the district

  court told the parties that it had covered this subject. The district judge stated that

  this voir dire was one of the most extensive he had ever participated in as a lawyer or

  a judge, noting that he had never granted as many for-cause challenges. The district

  court said that asking potential jurors if they are biased or prejudiced is not the best

  way to detect bias and prejudice.

         The trial lasted nine days. The government presented almost twenty witnesses

  and introduced over 100 exhibits. The government presented documentary evidence

  consisting of the leases, insurance policies, and bank statements. The Ramcharans’

  neighbors and friends testified about the Ramcharans’ shared home, joint parties, and

  representation of marital status. Another friend testified that Diann told her about

  having a green-card husband. Guevara also testified. She described how Diann

  persuaded her to join the conspiracy, how Harvell married her to Rajesh, and how she

  confessed. The jury heard the recorded call between Guevara and Diann.

         At trial, the Ramcharans contended that their marriages to Guevara and Murry

  were real even if unconventional. They argued that their lives remained intertwined

  after their divorce because of their children and their business. Murry also contended

  at trial that his marriage to Diann was real and that their relationship fell apart

  following his deployment. Harvell maintained that he was not involved in the

  alleged conspiracy and did not know what the others were doing. He asserted that

  the Ramcharans exploited his kindness.



                                              12
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022     Page: 13



        The jury convicted Rajesh, Diann, and Murry on all counts against them. The

  jury convicted Harvell on counts three and four but acquitted him on counts one and

  two. Rajesh, Diann, Murry, and Harvell appealed.




                                              II.

        Rajesh, Diann, and Murry first argue that the district court erred by declining

  to ask the jury pool about racial bias. Second, Diann and Harvell appeal the district

  court’s refusal to exclude testimony that Harvell “had done this before.” Third,

  Diann challenges a jury instruction that stated, “a person intends the natural and

  probable consequences of acts knowingly done or omitted.” Fourth, Harvell argues

  that the district court wrongfully declined a proposed instruction on the First

  Amendment. Fifth, Harvell argues that the district court erred by excluding evidence

  about his mental state and religious beliefs. Sixth, Murry appeals the district court’s

  decision not to take judicial notice of the fact that “Recruiter” is a “Military

  Occupational Specialty,” or “MOS.” Seventh, Murry argues that the jury lacked

  sufficient evidence to support his conviction on counts two and four. Eighth, and

  finally, Harvell contends that the jury lacked sufficient evidence to support his

  conviction on counts three and four. Addressing each issue in turn, we affirm.

                                              A.

        Defendants Rajesh, Diann, and Murry first contend that the district court

  abused its discretion when conducting voir dire. The district court has discretion

                                              13
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022    Page: 14



  over the scope of voir dire at trial. United States v. Espinosa, 771 F.2d 1382, 1405

  (10th Cir. 1985) (citations omitted). And we will not disturb that discretion absent a

  clear showing that the district court abused it. Id. (citations omitted).

        The Supreme Court has long recognized that voir dire plays a critical function

  in assuring a defendant that the court will honor his Sixth Amendment right to an

  impartial jury. Rosales-Lopez, 451 U.S. at 188. But the Court has also

  acknowledged that the adequacy of voir dire is not easily subject to appellate review.

  Id. The trial judge must determine impartiality and credibility by relying on his own

  evaluations of demeanor evidence and responses to questions. Id. (citation omitted).

  We cannot “easily second-guess the conclusions of the decision-maker who heard

  and observed the witnesses.” Id.

        Despite the ample discretion a district court has in empaneling a jury, the

  Constitution may require questioning prospective jurors about racial or ethnic bias.

  Id. at 189. But to be sure, no constitutional presumption of juror bias exists for or

  against members of any particular racial or ethnic group. Id. at 190. “Only when

  there are more substantial indications of the likelihood of racial or ethnic prejudice

  affecting the jurors in a particular case does the trial court’s denial of a defendant’s

  request to examine the jurors’ ability to deal impartially with this subject amount to

  an unconstitutional abuse of discretion.” Id. If not, “the Constitution leaves it to the

  trial court, and the judicial system within which that court operates, to determine the

  need for such questions.” Id. The Supreme Court recognized that mandating trial

  courts to engage in such an inquiry in every case would create the impression that

                                              14
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022      Page: 15



  justice turns on one’s skin color or the accident of birth. Id. (citation omitted). But

  courts must balance the risk of that impression with the defendant’s perception that

  the jury has undiscovered racial or ethnic biases. Id. at 191.

        The Supreme Court determined that the best practice would allow the

  defendant to decide whether he would prefer to inquire into racial or ethnic prejudice.

  Id. Failure to honor the defendant’s request, however, is reversible error only when

  the case’s circumstances show a reasonable probability that racial or ethnic prejudice

  might have influenced the jury. Id. Ultimately, outside the violent-crime context,

  “the decision as to whether the total circumstances suggest a reasonable possibility

  that racial or ethnic prejudice will affect the jury remains primarily with the trial

  court, subject to case-by-case review by the appellate courts.” Id. at 192.

        Before turning to the merits, we address the government’s preservation

  argument. The government asserts that we should review the Ramcharans’ claims for

  plain error. Although Rajesh and Diann objected below, the government believes

  that they rely on a legal rule they never presented to the district court. And the

  government argues that because Murry did not join Rajesh’s objection, we cannot

  address the merits of his claim.1


        1
          The government correctly notes that the Supreme Court has held that a
  defendant cannot complain the district court failed to question the venire on racial
  prejudice without having specifically requested such an inquiry. Turner v. Murray,
  476 U.S. 28, 37 (1986). Murry still contends that Rajesh and Diann’s objection was
  enough to preserve the claim for him. When evidentiary issues are concerned, we
  have not yet taken a position on vicarious objections. United States v. Irving, 665
  F.3d 1184, 1207 (10th Cir. 2011) (citing United States v. Ray, 370 F.3d 1039, 1043
  n.3 (10th Cir. 2004)). And we need not do so today. Even assuming Rajesh’s
                                              15
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022     Page: 16



        Preserving an issue in the district court is simple. A party need “only to alert

  the court to the issue and seek a ruling.” United States v. Ansberry, 976 F.3d 1108,

  1124 (10th Cir. 2020) (quoting Harris v. Sharp, 941 F.3d 962, 979 (10th Cir. 2019)).

  Federal Rule of Criminal Procedure 51(b) tells parties how to preserve claims of

  error: “by informing the court—when the court ruling or order is made or sought—of

  the action the party wishes the court to take, or the party’s objection to the court’s

  action and the grounds for that objection.” Puckett v. United States, 556 U.S. 129,

  135 (2009) (quoting Fed. R. Crim. P. 51(b)). Rajesh requested the district court ask

  two questions intended to reveal racial or ethnic prejudice. After the district court

  failed to ask those questions, Rajesh objected and renewed his request for one of the

  questions—in his attorney’s words—to expose possible juror biases and provide

  reasonable assurance that the court would discover prejudice if present. The district

  court again denied the request.

        Despite Rajesh and Diann objecting to the lack of an explicit question to

  expose racial bias in the potential jury pool, the government faults them for failing to

  cite to the district court the Rosales-Lopez standard that underpins their appellate

  briefing. That standard obligates a district court to ask the potential jury members

  about racial bias when external circumstances suggest a reasonable possibility that

  racial or ethnic prejudice will influence the jury’s evaluation of the evidence.




  objection preserved the issue for Murry, Murry’s claim still fails given our holding
  on the issue as to Rajesh and Diann.
                                             16
Appellate Case: 20-1214      Document: 010110672826          Date Filed: 04/19/2022       Page: 17



         In support, the government cites United States v. Bacon, 950 F.3d 1286, 1292

  (10th Cir. 2020). Bacon recites our oft-cited proposition that we decline to allow

  parties to assert for the first time on appeal legal theories not raised before the district

  court, “even when they fall under the same general rubric as an argument presented

  to the district court.” 950 F.3d at 1292 (quoting United States v. A.B., 529 F.3d

  1275, 1279 n.4 (10th Cir. 2008)) (citing United States v. Buonocore, 416 F.3d 1124,

  1128 (10th Cir. 2005); United States v. Anderson, 374 F.3d 955, 958 (10th Cir.

  2004)). In Bacon, the defendant objected to the district court’s decision to keep his

  plea supplement under seal, asserting that a sealed plea supplement in his court

  records would endanger him. 950 F.3d at 1292. On appeal, Bacon argued that the

  district court erred in overruling his objection because the court did not consider the

  presumptive common-law right of access to judicial records or conduct the balancing

  test flowing from that presumption. Id. We held that because Bacon did not invoke

  the common-law right of public access in the district court, he forfeited that

  argument. Id.

         Although Rajesh and Diann did not mention Rosales-Lopez by name to the

  district court, they asked the district court to probe whether a potential juror’s racial

  or ethnic prejudice would influence the jury’s evaluation of the evidence. Rajesh’s

  attorney argued to the district court:

         this is important information that we need to know about the jurors, the
         beliefs that they hold as it pertains to the law that they’re going to have to
         apply. The real issue is—and I know Your Honor has told them, if I give
         you the law, will you follow it? If they don’t know what the law is, they
         don’t know if they can follow it. If they don’t know what the law is, they

                                               17
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022         Page: 18



        can’t be able to know whether they have some explicit or implicit bias that
        would make it impossible for them to follow the law.
        ...
        [M]y client is black—he’s actually Indian, really; he comes across as a
        black man living in America. I mean, I think most people would see him
        that way. And with regard to Mr. Murry, he’s also a black man living in
        America. Ms. Ramcharan is of darker color. I mean, they’re all minorities.
        And I’m just saying that so that the record can reflect their skin color on the
        record. I think that that is important for the Court to examine with the
        jurors how they feel about defendants who don’t look like them and
        whether or not they have any implicit or explicit bias.
        We know from studies [that have] been done that people do have implicit
        biases that they may not even know about. So when they’re filling out a
        questionnaire, they may not say, oh, I’m a racist—like one of the potential
        jurors did say on the questionnaire—but if you start probing a little bit and
        talking about these issues with potential jurors, they do realize that they
        have these issues. They want to be fair and impartial, but they need to
        work through some of these issues in their brains before they realize that
        maybe they can’t be fair and impartial on this particular jury.
        ...
        The race and ethnicity of our clients is evidence in this case. There will be
        in-court identifications of them. And they are all sitting here, their color is
        evident, and the jury is going to be able to see that. The countries that they
        come from, their countries of origin, we’re all going to hear about that. The
        fact that Mr. Murry was adopted from an African country, the fact that Mr.
        and Mrs. Ramcharan are from Trinidad and Tobago in the Caribbean, that
        is all evidence in this case. It’s not injecting it, it’s here, and you have to
        deal with it. And to say simply that, oh, we don’t see color, it’s just—I
        mean, it’s offensive.
  Unlike the defendant in Bacon, Defendants here do not rely on a new legal theory.

  Rajesh may not have mentioned Rosales-Lopez by name, but he asked for a jury

  instruction on racial bias and objected when the district court refused to provide one

  because a jury member could have an explicit or implicit bias that would influence




                                              18
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022    Page: 19



  the jury’s evaluation of the evidence. Thus, we review Rajesh and Diann’s claim of

  error for an abuse of discretion rather than for plain error.

        Diann argues that the district court violated her Sixth Amendment rights by

  failing to ask the jury pool about racial bias. We disagree. The district court did not

  commit reversible error in voir dire. The Constitution requires a trial judge to grant

  the request for racial-bias questions only if “racial issues [are] inextricably bound up

  with the conduct of the trial.” Rosales-Lopez, 451 U.S. at 189 (quotation omitted).

  Here, no “special circumstances” of constitutional dimension were present. The case

  did not involve a violent criminal act with a victim of a different racial or ethnic

  group. Indeed, the government accused Defendants of a victimless crime. Diann

  argues race was “inextricably bound up with the conduct of this trial,” and there

  existed “substantial indications of the likelihood of racial or ethnic prejudice

  affecting the jurors” because “this case involved four defendants of color, from three

  different cultural backgrounds, each charged with illegal interracial marriage that was

  for the purposes of curing illegal immigration.” But the illegality of the marriages

  had nothing to do with the race of Defendants, nor were the marriages illegal in

  themselves. Defendants committed crimes by marrying to evade immigration laws,

  making false statements to government officials, and conspiring to commit marriage

  fraud. That immigration sometimes implicates race or ethnicity does not make all

  immigration cases inextricably bound up with race. See id. at 192 (finding “no

  ‘special circumstances’ of constitutional dimension” when the case involved a



                                              19
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022     Page: 20



  Mexican petitioner who was tried before a jury for his participation in helping three

  Mexican immigrants illegally enter the country). This case is no exception.

        Rajesh and Diann’s case therefore falls within that category requiring the trial

  court to “determine if the external circumstances of the case indicate a reasonable

  possibility that racial or ethnic prejudice will influence the jury’s evaluation of the

  evidence.” We hold that Defendants have not shown that reasonable possibility.

  Whether a case presents a reasonable possibility that racial or ethnic prejudice might

  have influenced the jury is a case-by-case determination. Rosales-Lopez involved

  immigration—the petitioner was a Mexican who helped three Mexican immigrants

  illegally enter the country. Id. at 184. The petitioner challenged the trial judge’s

  refusal to question the jurors about possible racial or ethnic bias. Id. at 187. The

  Supreme Court held that the trial judge did not abuse his discretion because no

  reasonable possibility existed that racial or ethnic prejudice would affect the jury. Id.

  at 194. Diann and Rajesh’s arguments, barring their “interracial marriage” argument,

  are nearly identical to those in Rosales-Lopez.2 As in Rosales-Lopez, the district

  court reasonably determined that a juror’s prejudice toward aliens might affect his or

  her ability to serve impartially. The trial judge thus questioned the prospective jurors

  about their attitudes toward aliens. And as in Rosales-Lopez, “[t]here can be no



        2
           Indeed, the facts of Rosales-Lopez are close to the facts in this case—
  prosecution of a member of a minority group for violating immigration laws.
  Although Rosales-Lopez is a plurality opinion, the concurrence disagreed with the
  plurality opinion only insofar as the plurality opinion might require voir dire more
  than the two concurring justices would.
                                             20
Appellate Case: 20-1214    Document: 010110672826        Date Filed: 04/19/2022      Page: 21



  doubt that the jurors would have understood a question about aliens to at least include

  [non-white] aliens.” Id. at 193. Here, the district court excused multiple potential

  jurors for cause based on their responses to this question. Removing those potential

  jurors eliminated any reasonable possibility that the jury would be influenced by an

  undisclosed racial prejudice toward immigrants with darker skin. See id. The

  Supreme Court has stated also that asking potential jurors generally whether any

  grounds exist that would make them unable to sit fairly and impartially—as the trial

  judge did here—coupled with the question about bias towards aliens, leaves “little

  reason to believe that a juror who did not answer this general question would have

  answered affirmatively a question directed narrowly at racial prejudice.” Id. at 193

  n.8.

         Under these circumstances, no reasonable possibility that racial or ethnic

  prejudice would affect the jury existed. Thus, the district court did not abuse its

  discretion in denying Defendants’ request.

                                             B.

         Diann and Harvell appeal the district court’s evidentiary ruling allowing

  testimony that Harvell “had done this before.” At trial, the government asked

  Guevara to describe how Diann persuaded her to marry Rajesh. The government

  followed that question by asking if anyone besides the Ramcharans was involved.

  Guevara named Harvell, stating that “[h]e was the person who conducted the fake

  ceremony.” The government then asked, “Before the fake ceremony, did Mrs.

  Ramcharan say anything about Pastor Harvell?” Guevara replied, “Just that he was

                                             21
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022      Page: 22



  somebody who had done this before, and he was also someone that could help them

  through the process.” Harvell and Diann objected on Rule 404(b) and Rule 403

  grounds. The district court overruled the objection, ruling that the statement was

  intrinsic to the case and that the government offered the statement for its effect on the

  listener. The district court said that the statement on its face was not Rule 404(b)

  testimony because Harvell had once performed a wedding for Diann. The court then

  gave a limiting instruction to the jury.   The district court instructed the jury that it

  should consider the statement only as evidence of Guevara’s frame of mind and

  should not receive the statement as evidence of anything that Harvell did or did not

  do.

        We review a district court’s decision to admit evidence for abuse of discretion.

  United States v. Merritt, 961 F.3d 1105, 1111 (10th Cir. 2020) (citing United States

  v. Tan, 254 F.3d 1204, 1207 (10th Cir. 2001)). Thus, we do not disturb a district

  court’s decision to admit evidence unless we have a “definite and firm conviction”

  that the district court “made a clear error of judgment or exceeded the bounds of

  permissible choice in the circumstances.” Id. (quoting United States v. Leonard, 439

  F.3d 648, 650 (10th Cir. 2006)).

        Under Rule 404(b), a district court may not admit evidence of other crimes,

  wrongs, or acts “to prove a person’s character in order to show that on a particular

  occasion the person acted in accordance with the character.” Fed. R. Evid. 404(b)(1).

  But this rule “only applies to evidence of acts extrinsic to the charged crime.” Irving,

  665 F.3d at 1212 (quoting United States v. Pace, 981 F.2d 1123, 1135 (10th Cir.

                                              22
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022    Page: 23



  1992), abrogated on other grounds as recognized in United States v. Bell, 154 F.3d

  1205, 1209–10 (10th Cir. 1998)) (citing United States v. O’Brien, 131 F.3d 1428,

  1432 (10th Cir. 1997)). Indeed, Rule 404(b) is not applicable if the contested

  evidence is intrinsic to the charged crime. Id. (citing O’Brien, 131 F.3d at 1432).

        “Other act” evidence is intrinsic “when the evidence of the other act and the

  evidence of the crime charged are inextricably intertwined or both acts are part of a

  single criminal episode or the other acts were necessary preliminaries to the crime

  charged.” Id. (citing United States v. Lambert, 995 F.2d 1006, 1007 (10th Cir.

  1993)). Intrinsic evidence is “directly connected to the factual circumstances of the

  crime and provides contextual or background information to the jury.” Id. (quoting

  United States v. Parker, 553 F.3d 1309, 1314 (10th Cir. 2009)). On the other hand,

  extrinsic evidence “is extraneous and is not intimately connected or blended with the

  factual circumstances of the charged offense.” Id. (citation omitted). Thus,

  “evidence essential to the context of the crime is intrinsic and does not fall under the

  other crimes limitation of Rule 404(b).” Id. (quotation omitted).

        Here, the district court interpreted Guevara’s statement as explaining that

  Harvell had married Diann and Murry—a fact central to the government’s case in

  Counts two and four. Because Harvell married Diann and Murry, Guevara’s

  testimony is germane background information directly connected to the factual

  circumstances of the alleged conspiracy. Thus, her statement relates directly to the

  factual circumstances of the crime and is intrinsic to the crime at issue. Rule 404(b)

  is inapplicable.

                                             23
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022    Page: 24



          This conclusion does not end our inquiry. Rule 403 still may exclude the

  evidence “if its probative value is substantially outweighed by a danger of . . . unfair

  prejudice . . . .” Fed. R. Evid. 403. Harvell and Diann both assert that the risk of

  prejudice substantially outweighed the probative value of the statement. Diann

  argues that the government should have used less prejudicial language indicating

  only that Harvell had performed a marriage in the past for Diann and Murry, not a

  statement that could imply that Harvell had done it for others aside from the parties

  here.

          Our cases favor admission of relevant evidence not otherwise prohibited.

  Irving, 665 F.3d at 1213 (citing United States v. Rodriguez, 192 F.3d 946, 949 (10th

  Cir. 1999)). Thus, exclusion under Rule 403 is “an extraordinary remedy [that]

  should be used sparingly.” Id. (quoting Rodriguez, 192 F.3d at 949).

          Unfair prejudice in the context of Rule 403 “means an undue tendency to

  suggest decision on an improper basis, commonly, though not necessarily, an

  emotional one.” Tan, 254 F.3d at 1211 (quoting Fed. R. Evid. 403 advisory

  committee’s note). Even if evidence makes a conviction more likely because it

  adversely affects the jury’s attitude toward the defendant separate from its judgment

  as to his guilt of the crime charged, the risk of prejudice must substantially outweigh

  the probative value of the evidence for a court to exclude it. Id. at 1211–12 (quoting

  Rodriguez, 192 F.3d at 951) (citing Fed. R. Evid. 403).

          The district court did not abuse its discretion in determining that Guevara’s

  testimony would not unfairly prejudice Defendants. Indeed, the district court “has

                                             24
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022     Page: 25



  broad discretion to determine whether prejudice inherent in otherwise relevant

  evidence outweighs its probative value.” Irving, 665 F.3d at 1214 (quoting United

  States v. Johnson, 42 F.3d 1312, 1315 (10th Cir. 1994)). In weighing the probative

  value of evidence against unfair prejudice, district courts “must ‘give the evidence its

  maximum reasonable probative force and its minimum reasonable prejudicial

  value.’” Merritt, 961 F.3d at 1115 (quoting United States v. Henthorn, 864 F.3d

  1241, 1256 (10th Cir. 2017)). The district court appropriately weighed the risk of

  prejudice against the probative value and admitted the testimony. Giving the

  evidence its maximum probative force and minimum prejudicial value, the district

  court did not abuse its discretion in admitting the statement.

         The district court also offered a limiting instruction directing the jury to limit

  its consideration of Diann’s statement to its effect on Guevara’s decision to go

  forward in the fraud. The court also instructed the jury not to consider the statement

  as evidence of whether Harvell had done anything in the past. Harvell contends that

  offering a statement for its “effect on the listener” rather than the truth of the matter

  asserted is a “novel hearsay theory.” Not so. We have long held that a statement

  offered to establish its effect on the listener is not hearsay. United States v. Smalls,

  605 F.3d 765, 785 n.18 (10th Cir. 2010) (citing Faulkner v. Super Valu Stores, Inc., 3

  F.3d 1419, 1434 (10th Cir. 1993)). Thus, the district court did not err in admitting

  Guevara’s testimony.

                                              C.

         Third, Diann challenges Jury Instruction No. 21. That instruction provided:

                                              25
Appellate Case: 20-1214    Document: 010110672826         Date Filed: 04/19/2022        Page: 26



        The intent of a person or the knowledge that a person possesses at any
        given time may not ordinarily be proved directly because there is no way of
        directly scrutinizing the workings of the human mind. In determining the
        issue of what a person knew or what a person intended at a particular time,
        you may consider any statements made, or acts done, by that person and all
        other facts and circumstances received in evidence which may aid in your
        determination of that person’s knowledge or intent.
        You may infer, but you are certainly not required to infer, that a person
        intends the natural and probable consequences of acts knowingly done or
        knowingly omitted. It is entirely up to you, however, to decide what facts to
        find from the evidence received during the trial.
        No matter what you infer, you must remember that the burden is always on
        the government to prove each element of each charged crime beyond a
        reasonable doubt, including, for each charged crime, the required mental
        state of the defendant.
  We review a district court’s decision to give a particular jury instruction for abuse of

  discretion. United States v. John, 849 F.3d 912, 918 (10th Cir. 2017) (citing United

  States v. Williamson, 746 F.3d 987, 990 (10th Cir. 2014)). To assess whether the

  district court properly exercised its discretion, “we review the jury instructions de

  novo to determine whether, as a whole, they accurately state the governing law and

  provide the jury with an accurate understanding of the relevant legal standards and

  factual issues in the case.” Id. (quoting United States v. Faust, 795 F.3d 1243, 1251

  (10th Cir. 2015)). Generally, an instruction on how to assess evidence lies

  particularly within trial-court discretion because it guides the jurors’ common sense

  in the case’s context rather than informing them of the governing law. Id.

        Diann argues that this jury instruction lowered the government’s burden of

  proof or shifted the burden of proof to her. Although we have expressed discomfort

  with this instruction for decades, we have repeatedly held that we will not reverse a


                                             26
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022        Page: 27



  conviction because of its use so long as the district court made clear to the jury,

  through the jury instructions as a whole, that the burden is on the government to

  prove the requisite mental state beyond a reasonable doubt. Id. at 920 (citing United

  States v. Heath, 580 F.2d 1011, 1025 (10th Cir. 1978); United States v. Woodring,

  464 F.2d 1248, 1251 (10th Cir. 1972)). And the district court did that here. Thus, we

  conclude the district court did not abuse its discretion in giving Instruction No. 21 to

  the jury.



                                              D.

         Before trial, Harvell proposed a jury instruction that cited the First

  Amendment and the Religious Freedom Restoration Act (“RFRA”). That proposed

  instruction stated:

         The First Amendment of the United States Constitution creates an
         individual right to the free and unobstructed practice of religion. The
         government may not abridge that right. Therefore, if you find that the
         government has not disproven beyond a reasonable doubt that the
         Defendant was practicing religion when the claims of illegal activity in this
         case occurred, then you must find him not guilty.
  The district court rejected the jury instruction because it misstated the law. Harvell

  argues the district court wrongfully rejected it because the jury should have been

  permitted to determine whether his sincerely held religious beliefs were genuine and

  whether the marriage-fraud-conspiracy charge impermissibly burdened his free-

  exercise rights. We review the district court’s rejection of a requested instruction for

  an abuse of discretion. United States v. Harris, 695 F.3d 1125, 1136 (10th Cir. 2012)


                                              27
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022      Page: 28



  (citing United States v. Turner, 553 F.3d 1337, 1347 (10th Cir. 2009)). We do not

  require a district court to give another instruction “if it would simply give the jury a

  clearer understanding of the issues.” United States v. Williamson, 746 F.3d 987, 990

  (10th Cir. 2014) (quoting United States v. Bowling, 619 F.3d 1175, 1184 (10th Cir.

  2010)). And unsurprisingly, we allow a district court to reject an instruction that

  misstates the law. Id. (citing United States v. Pinson, 542 F.3d 822, 831 (10th Cir.

  2008)).

        The government first contends that Harvell either waived or forfeited this

  argument. But we need not address the waiver or forfeiture here. See United States

  v. Jarvis, 499 F.3d 1196, 1201 (10th Cir. 2007) (holding that forfeiture is not

  jurisdictional and whether to address the argument is subject to our discretion).

  Rather, we turn to the merits and hold that the district court did not abuse its

  discretion in declining to give a RFRA-defense instruction. Harvell did not satisfy

  his burden to prove entitlement to that defense. “To make out a prima facie RFRA

  defense, a criminal defendant must show by a preponderance of the evidence that

  government action (1) substantially burdens (2) a religious belief, not merely a

  philosophy or way of life, (3) that the defendant sincerely holds.” United States v.

  Quaintance, 608 F.3d 717, 719 (10th Cir. 2010) (citing United States v. Meyers, 95

  F.3d 1475, 1482 (10th Cir. 1996)). A statute substantially burdens a religious belief

  only if it “prevents the [person] from participating in an activity motivated by a

  sincerely held religious belief. Yellowbear v. Lampert, 741 F.3d 48, 55 (10th Cir.

  2014) (citing Abdulhaseeb v. Calbone, 600 F.3d 1301, 1315 (10th Cir. 2010); Lyng v.

                                             28
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022     Page: 29



  Nw. Indian Cemetery Protective Ass’n, 485 U.S. 439, 450 (1988); Thomas v. Rev.

  Bd. of Ind. Emp. Sec. Div., 450 U.S. 707, 716–18 (1981)). Harvell argues that his

  duty to conduct marriages is a sincerely held religious belief. That may be so. But 8

  U.S.C. § 1325(c) and 18 U.S.C. § 1001(a) do not criminalize conducting marriages—

  without more. Harvell does not argue that his faith requires pastors to use marriage

  to evade immigration laws or to marry anyone who asks even if the pastor knows the

  purpose is to evade immigration laws. So he cannot show those generally applicable

  statutes substantially burden his religious belief. Thus, the district court did not

  abuse its discretion in failing to give the jury an instruction on a RFRA defense.

                                             E.

        Fifth, Harvell argues that the district court wrongfully excluded evidence about

  his mental state and religious beliefs. Harvell wanted his brother to testify about his

  deteriorating mental state brought on by Huntington’s disease, his “good and

  religious character”—evidenced by convictions about church doctrine and

  authenticity—and how “these character traits led him to be overly trustful and

  victimized by others.” He also wanted to present lay testimony about his mental

  condition. The government objected—first because evidence about a medical

  condition requires expert testimony. And second because Harvell did not provide

  required notice under Federal Rule of Criminal Procedure 12.2(b). As for evidence

  of Harvell’s religious activities, the government objected based on relevance.

        The district court held that Harvell could not introduce lay-witness testimony

  about Huntington’s disease. But the district court allowed Harvell to present

                                             29
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022        Page: 30



  evidence about his “functioning at the relevant time of these two weddings.” It

  noted, however, that it would not allow “testimony that is not related specifically to

  the time period of these weddings.” The district court clarified it would allow

  “people testifying about his functionability and functioning within a proximate period

  of the wedding” but would not set “an arbitrary time frame.” We review a district

  court’s determination of the admissibility of evidence for abuse of discretion. James

  River Ins. Co. v. Rapid Funding, LLC, 658 F.3d 1207, 1212 (10th Cir. 2011) (quoting

  United States v. Contreras, 536 F.3d 1167, 1170 (10th Cir. 2008)).

        The district court did not err in excluding lay-witness testimony about

  Huntington’s disease. Rule 701 permits lay witnesses—not testifying as experts—to

  give opinion testimony if it is based on the witness’s perception, helpful to

  understanding the witness’s testimony or to determining a fact in issue, and not based

  on scientific, technical, or other specialized knowledge within the scope of 702. Fed.

  R. Evid. 701. “Rule 701 ‘does not permit a lay witness to express an opinion as to

  matters which are beyond the realm of common experience and which require the

  special skill and knowledge of an expert witness.’” James River Ins. Co., 658 F.3d at

  1214 (quoting Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979)).

  Rule 701 allows lay witnesses to offer “observations [that] are common enough and

  require . . . a limited amount of expertise, if any.” Id. (quoting United States v.

  VonWillie, 59 F.3d 922, 929 (9th Cir. 1995)).

        Even so, Harvell argues the district court abused its discretion by prohibiting

  his brother, who is not a doctor, from testifying about Harvell’s “deteriorating mental

                                             30
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022    Page: 31



  state.” He contends this ruling contradicts United States v. Goodman, 633 F.3d 963,

  968 (10th Cir. 2011) (citations omitted), which states, “[s]ince neither Rule 701 nor

  Rule 704(a) limits the subject matter of lay opinion testimony, there is no theoretical

  prohibition against allowing lay witnesses to give their opinions as to the mental

  states of others.” But Goodman continued: “the district court still has the discretion

  to exclude lay witness testimony for other reasons contemplated by the Federal Rules

  of Evidence.” Id. at 969 (citing United States v. Rea, 958 F.2d 1206, 1216 (2d Cir.

  1992); United States v. Hauert, 40 F.3d 197, 202 (7th Cir. 1994)).

        Harvell’s brother is not a doctor and thus could not opine on Harvell’s medical

  diagnosis. That requires “specialized knowledge within the scope of Rule 702.” Fed.

  R. Evid. 701(c). But the district court still allowed Harvell’s brother to testify about

  Harvell’s mental state at the time of the weddings—complying with Goodman and

  Rule 701(c).

        Federal Rule of Criminal Procedure 12.2(b) requires a defendant intending to

  introduce expert evidence related to a mental condition to notify the government

  before trial. Harvell did not. And he could not skirt 702’s requirements by

  presenting it as lay testimony under 701. See James River Ins. Co., 658 F.3d at 1216.

  Indeed, “Rule 701 has been amended to eliminate the risk that the reliability

  requirements set forth in Rule 702 will be evaded through the simple expedient of

  proffering an expert in lay witness clothing.” Id. (quoting Fed. R. Evid. 701 advisory

  committee’s note to 2000 amendment). A district court therefore must scrutinize a

  witness’s testimony “under the rules regulating expert opinion to the extent that the

                                             31
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022    Page: 32



  witness is providing testimony based on scientific, technical, or other specialized

  knowledge within the scope of Rule 702.” Id. (quoting Fed. R. Evid. 701 advisory

  committee’s note to 2000 amendment). Thus, the district court did not abuse its

  discretion in limiting the testimony about Harvell’s mental condition.

        Regarding the evidence about Harvell’s “good and religious character,” the

  district court ruled it irrelevant. The district court reasoned that Harvell “could be

  the most saintly man alive; but if he intended to perform this particular wedding—or

  these two particular weddings—with the intent of evading Immigration laws, he

  would be guilty.” The district court concluded “that all evidence about the church,

  social good, and the validity of the church are simply not relevant.”

        On appeal, Harvell argues the district court wrongfully prohibited this

  evidence because, in a criminal case, Rule 404(a)(1) permits a defendant to introduce

  evidence of a pertinent character trait and Rule 405(a) provides that “[w]hen

  evidence of a person’s character . . . is admissible, it may be proved by testimony

  about the person’s reputation or by testimony in the form of an opinion.” Fed. R.

  Evid. 405(a). We disagree.

        The district court did not abuse its discretion in concluding the evidence was

  irrelevant. Harvell has not shown how his “religious character” is relevant to the

  charges against him. As the district court observed, if Harvell intended to perform

  the wedding with the intent to evade immigration laws, the law would adjudge him

  guilty. His “religious character” is thus not a pertinent character trait. Moreover

  Rule 405(a)’s allowance for character evidence by reputation or opinion depends on

                                             32
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022    Page: 33



  its admissibility. Rule 405(b) permits a party to introduce relevant, specific instances

  of the person’s conduct when “a person’s character or character trait is an essential

  element of a charge, claim, or defense.” Fed. R. Evid. 405(b). Harvell’s character

  was not an essential element of a charge, claim, or defense. Thus, the district court

  did not abuse its discretion in finding the evidence irrelevant.



                                             F.

        Sixth, Murry appeals the district court’s decision to not take judicial notice

  that “Recruiter” is a “Military Occupational Specialty,” or “MOS.” An MOS

  identifies a military member’s primary job. When Murry was married to Diann, his

  MOS was “19K,” which meant that he was a “tanker”—or a crew member on a

  military tank.

        At trial, a United States Citizenship and Immigration Services agent testified

  about Murry’s MOS. He testified that when he spoke to Diann during his

  investigation, he asked her what Murry’s MOS was. The agent testified that she said

  “recruiter,” which he found suspicious because “recruiter” is not an MOS. On cross-

  examination, Murry’s counsel asked the agent if he knew that the Army made

  “recruiter” an MOS in 2018 and that its code was “79R.”

        Murry requested the district court take judicial notice that “recruiter” is an

  MOS. Murry cited a training manual from the Army’s website. The government

  objected, claiming that the document was improper impeachment and that the district

  court should exclude it under Rule 403.

                                             33
Appellate Case: 20-1214      Document: 010110672826         Date Filed: 04/19/2022      Page: 34



         The district court determined the information was relevant, but “not so central

  that . . . [it] is likely to have a material effect on the outcome of the jury.” It said that

  taking judicial notice of the fact would “elevate[] that issue above others.” So it

  denied Murry’s motion. We review a district court’s decision to take judicial notice

  of facts for abuse of discretion. United States v. Williams, 442 F.3d 1259, 1261

  (10th Cir. 2006) (citing Lozano v. Ashcroft, 258 F.3d 1160, 1164 (10th Cir. 2001)).

         The district court did not abuse its discretion in declining to take judicial

  notice that “recruiter” is an MOS. Federal Rule of Evidence 201 allows a district

  court to take judicial notice of an “adjudicative” fact, not subject to reasonable

  dispute, that is “generally known within the trial court’s territorial jurisdiction” or

  that can be “accurately and readily determined from sources whose accuracy cannot

  reasonably be questioned.” Fed. R. Evid. 201(b). Rule 201 further requires the court

  to take judicial notice when a party requests it and supplies the court with the

  necessary information. Fed. R. Evid. 201(c)(2).

         But the district court has no obligation to allow presentation to the jury of a

  judicially noticed fact that does not satisfy the usual relevance requirements.

  Whether a recruiter is an MOS had no bearing on the case. After all, Murry was a

  tanker, not a recruiter. Indeed, Murry could not have introduced evidence that a

  “recruiter” is an MOS for any purpose other than impeaching the United States

  Citizenship and Immigration Services agent. United States v. Walker, 930 F.2d 789,

  791 (10th Cir. 1991) (citing State v. Oswalt, 381 P.2d 617, 619 (Wash. 1963))

  (explaining such evidence is collateral); see also Fryar v. Curtis, 485 F.3d 179, 184

                                               34
Appellate Case: 20-1214     Document: 010110672826          Date Filed: 04/19/2022     Page: 35



  (1st Cir. 2007) (quoting United States v. Beauchamp, 986 F.2d 1, 4 (1st Cir. 1993))

  (“A matter is considered collateral if the matter itself is not relevant in the litigation

  to establish a fact of consequence, i.e., not relevant for a purpose other than mere

  contradiction of the in-court testimony of the witness.”). And when the “extrinsic

  evidence is only relevant to show that the witness made a specific error of fact, then

  it is not admissible.” Roger Park & Tom Lininger, The New Wigmore, A Treatise on

  Evidence: Impeachment and Rehabilitation § 4.2 (1st ed., 2022 Cumulative

  Supplement). Thus, the district court did not abuse its discretion in declining to take

  judicial notice of the fact that “recruiter” is an MOS.

                                              G.

         Seventh, Murry argues the jury lacked sufficient evidence to support his

  conviction on counts two and four. Count two charged Murry with making false

  statements to government officials in violation of 18 U.S.C. § 1001(a)(3) and

  18 U.S.C. § 2 about Diann’s Form I-751 submitted May 2014. Count four charged

  Murry with conspiracy to commit marriage fraud and make false statements to

  government officials in violation of 18 U.S.C. § 371. We review de novo the

  sufficiency of evidence. United States v. Sharp, 749 F.3d 1267, 1275 (10th Cir.

  2014) (quoting United States v. Serrato, 742 F.3d 461, 472 (10th Cir. 2014)). We ask

  “whether, after viewing the evidence in the light most favorable to the prosecution,

  any rational trier of fact could have found the essential elements of the crime beyond

  a reasonable doubt.” Id. (quoting Serrato, 742 F.3d at 472).



                                              35
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022    Page: 36



        To support a conviction under 18 U.S.C. § 1001(a)(3), the government must

  show: (1) a defendant made a statement; (2) he knew the statement was false,

  fictitious, or fraudulent; (3) the statement was made knowingly and willfully; (4) the

  statement was within the jurisdiction of the federal agency; and (5) the statement was

  material. United States v. Camick, 796 F.3d 1206, 1217 (10th Cir. 2015) (quoting

  United States v. Harrod, 981 F.2d 1171, 1175 (10th Cir. 1992)). Murry claims that

  the government presented insufficient evidence to prove the falsity, materiality, and

  intent elements. He posits that he did not share Diann’s intent to marry for an

  immigration benefit.

        The government presented evidence that Murry signed his name on Diann’s

  Form I-751, certifying that “the marriage . . . was not for the purpose of procuring an

  immigration benefit.” Even though he did not intend to obtain an immigration

  benefit, the government presented sufficient evidence for a jury to conclude that

  Murry knew Diann did and intended her plan to succeed so that he could reap the

  monetary marriage benefits from the Army. The district court instructed the jury that

  under Pinkerton v. United States, 328 U.S. 640 (1946), “a participant in a conspiracy

  is liable for all of the reasonably foreseeable acts of his coconspirators, provided

  those acts are committed in furtherance of the conspiracy,” even if the defendant did

  not commit them directly. United States v. Bowen, 527 F.3d 1065, 1078 n.10 (10th

  Cir. 2008) (citing United States v. Lake, 472 F.3d 1247, 1265 (10th Cir. 2007)).

  Because the jury found Murry guilty of the conspiracy in count four, he would also

  be guilty of Diann’s reasonably foreseeable acts in furtherance of the conspiracy.

                                             36
Appellate Case: 20-1214     Document: 010110672826        Date Filed: 04/19/2022     Page: 37



  Her false statement on the I-751 furthered the conspiracy to obtain green cards.

  Thus, even if Murry didn’t have the relevant intent in making the false statement,

  Diann did, and a reasonable jury could conclude the evidence was sufficient to

  convict him under Pinkerton.

        The government also charged Murry under the aiding-and-abetting statute.

  Thus, the jury could find him guilty if he willfully associated himself with the

  criminal venture and sought its successes through his own action. United States v.

  Rosalez, 711 F.3d 1194, 1205 (10th Cir. 2013) (quoting United States v. Jackson, 213

  F.3d 1269, 1292 (10th Cir. 2000), judgment vacated on other grounds, 531 U.S.

  1033, (2000)) (citing Nye & Nissen v. United States, 336 U.S. 613, 619 (1949)). The

  evidence establishes—and a reasonable jury could conclude—that Murry sought to

  make Diann’s venture succeed by marrying her and submitting immigration

  documents with her. We thus conclude the jury had sufficient evidence to support

  Murry’s conviction on count two.

        Murry next challenges the sufficiency of the evidence on count four for

  conspiracy. A conspiracy requires proof “(1) that two or more people agreed to

  violate the law, (2) that the defendant knew at least the essential objectives of the

  conspiracy, (3) that the defendant knowingly and voluntarily became a part of it, and

  (4) that the alleged co-conspirators were interdependent.” United States v. Small, 423

  F.3d 1164, 1182 (10th Cir. 2005) (citing United States v. Evans, 970 F.2d 663, 668

  (10th Cir.1992)).



                                             37
Appellate Case: 20-1214     Document: 010110672826         Date Filed: 04/19/2022     Page: 38



        Murry argues that the evidence did not show that he shared the conspiracy’s

  objective because he did not intend to obtain immigration benefits for all three of Rajesh,

  Diann, and Raul. Rather, he argues the Ramcharans orchestrated two conspiracies—one

  to obtain immigration benefits for Diann and Raul and another for Rajesh. Murry contends

  that this constituted a prejudicial variation between the evidence the government presented

  at trial showing multiple conspiracies and the single conspiracy charged in the indictment.

  “A variance occurs when the conspiracy charged in an indictment is different from the

  evidence adduced at trial.” United States v. Hall, 473 F.3d 1295, 1305 (10th Cir. 2007)

  (citing United States v. Windrix, 405 F.3d 1146, 1153 (10th Cir. 2005)).

        A conspiracy requires a “shared, single criminal objective, not just similar or

  parallel objectives between similarly situated people.” Small, 423 F.3d at 1182 (quoting

  Evans, 970 F.2d at 670). That said, “[a] defendant need not have knowledge of all the

  details or all the members of the conspiracy and may play only a minor role in the

  conspiracy.” Id. (quoting United States v. Mendoza–Salgado, 964 F.2d 993, 1005 (10th

  Cir. 1992)). And the government must “only prove by direct or circumstantial evidence

  ‘that the defendant knew at least the essential objectives of the conspiracy, and the

  defendant knowingly and voluntarily became part of it.’”         Id. at 1182–83 (quoting

  Mendoza–Salgado, 964 F.2d at 1005). Here, the indictment charged that the conspiracy’s

  purpose was to obtain lawful immigration for status for Diann, Rajesh, and Raul, that the

  conspiracy included all five Defendants (including Guevara who pleaded guilty), and that

  the conspiracy spanned from July 2010 to August 2017. The government presented

  evidence to establish that Murry voluntarily joined the conspiracy by marrying Diann to

                                              38
Appellate Case: 20-1214       Document: 010110672826        Date Filed: 04/19/2022     Page: 39



  help her and Raul obtain immigration benefits in exchange for more money from the Army.

  The evidence shows that Murry subsequently helped Diann submit immigration forms.

  Thus, he knew the goal was to help Diann and her family obtain lawful immigration status.

  That he may not have known Rajesh was also part of the conspiracy does not establish that

  he did not know its essential objective. Drawing all inferences in the light most favorable

  to the government, a reasonable jury could have found Murry guilty beyond a reasonable

  doubt.

           Moreover, Murry wrongly contends that two different conspiracies existed to create

  an impermissible variance. “Distinguishing between a single, large conspiracy and several

  smaller conspiracies is often difficult; we will generally defer to the jury’s determination

  of the matter.” United States v. Caldwell, 589 F.3d 1323, 1329 (10th Cir. 2009); accord

  United States v. Powell, 982 F.2d 1422, 1431 (10th Cir. 1992) (citing United States v.

  Dickey, 736 F.2d 571, 581 (10th Cir. 1984)) (“Whether the evidence established a single

  conspiracy is a fact question for the jury.”). To determine whether a variance occurred, the

  analysis focuses on whether the alleged conspirators’ conduct shows that they intended to

  act together for a shared mutual benefit within the scope of the conspiracy charged. United

  States v. Hamilton, 587 F.3d 1199, 1208 (10th Cir. 2009) (citing United States v.

  Edwards, 69 F.3d 419, 432 (10th Cir. 1995); United States v. Heckard, 238 F.3d 1222,

  1231 (10th Cir. 2001)). Interdependence requires that “the alleged coconspirators were

  united in a common unlawful goal or purpose and . . . a defendant’s activities facilitated

  the endeavors of another alleged coconspirator or facilitated the venture as a whole.” Id.

  at 1208–09 (quoting United States v. Ailsworth, 138 F.3d 843, 851 (10th Cir. 1998)) (citing

                                               39
Appellate Case: 20-1214      Document: 010110672826          Date Filed: 04/19/2022     Page: 40



  United States v. Hutchinson, 573 F.3d 1011, 1036 (10th Cir. 2009)). Murry married Diann

  for their mutual benefit— his obtaining money and her immigration status—which

  facilitated the conspiracy’s objective as a whole. Thus, a reasonable jury could find a single

  conspiracy.

                                               H.

           Eighth, and finally, Harvell contends that the jury lacked sufficient evidence to

  support his conviction on counts three and four. Count three charged Harvell with

  making false statements to government officials in violation 18 U.S.C. § 1001(a)(3)

  and 18 U.S.C. § 2. Count four charged Harvell with conspiracy to commit marriage

  fraud and make false statements to government officials, in violation of 18 U.S.C.

  § 371.

           Harvell moved for a judgment of acquittal on counts two and three—but not on

  count four—at the close of the government’s case. “‘The Rules of Criminal

  Procedure do not allow a defendant to wait until appeal’ to challenge the sufficiency

  of the evidence.” United States v. Leffler, 942 F.3d 1192, 1197 (10th Cir. 2019)

  (quoting United States v. Goode, 483 F.3d 676, 680 (10th Cir. 2007)). Thus, “a

  defendant must present claims of insufficient evidence in the first instance to the

  district court through a motion for a judgment of acquittal.” Id. (citing Goode, 483

  F.3d at 680–81; Fed. R. Crim. P. 29). And when a defendant presents to the district

  court a sufficiency-of-the-evidence challenge on specific grounds, he waives all

  grounds not specified in the motion. Id. (citing Goode, 483 F.3d at 681). Because



                                               40
Appellate Case: 20-1214      Document: 010110672826         Date Filed: 04/19/2022     Page: 41



  Harvell moved for a judgment of acquittal on counts two and three but not four, he

  did not preserve a sufficiency-of-the-evidence challenge to count four on appeal.

         The United States Code prohibits “knowingly and willfully . . . mak[ing] or

  us[ing] any false writing or document knowing the same to contain any materially

  false, fictitious, or fraudulent statement or entry.” 18 U.S.C. § 1001(a)(3). And

  18 U.S.C. § 2(a) provides that those who “aid[ ], abet[ ], counsel[ ], command[ ],

  induce[ ], or procure[ ]” commission of an offense against the United States “[are]

  punishable as . . . principal[s].”

         Harvell first argues the government failed to present sufficient evidence to convict

  him under count three—making false statements to government officials—because he

  played no role in submitting Rajesh’s Form I-485 application to adjust his status,

  representing Rajesh’s address as Harvell’s. But Harvell’s lack of direct involvement does

  not matter. The jury could have found him liable as a co-conspirator or as an accomplice.

  See United States v. Wardell, 591 F.3d 1279, 1291–92 (10th Cir. 2009) (“[P]ursuant to the

  Pinkerton doctrine, Mr. Wardell was legally responsible for the physical attack on Mr.

  Cluff, regardless of whether his physical acts independently satisfied the technical elements

  of § 1513(b).”).

         Second, Harvell argues that the government presented no evidence that he solicited

  a fake lease for his basement. But Guevara testified that Harvell agreed to that plan; the

  evidence revealed Rajesh received mail at Harvell’s address; and Harvell spoke to the

  United States Custom and Immigration Services agents about Rajesh’s lease.



                                               41
Appellate Case: 20-1214    Document: 010110672826        Date Filed: 04/19/2022    Page: 42



        Third, Harvell asserts that Rajesh’s address is immaterial because the lie did

  not affect his Form I-485’s resolution. But a United States Custom and Immigration

  Services agent testified about a Form I-485 address’s importance and how it helps

  determine a marriage’s legitimacy.

        Last, Harvell argues that we cannot consider his statements to the immigration

  agents under the “exculpatory-no doctrine”—an exception to criminal liability under

  18 U.S.C. § 1001 for a false statement that consists of the mere denial of

  wrongdoing. But the “exculpatory-no doctrine” is not good law. Brogan v. United

  States, 522 U.S. 398, 408 (1998) (“[T]he plain language of § 1001 admits of no

  exception for an ‘exculpatory no’ . . . .”). Thus, a reasonable jury could have found

  Harvell guilty beyond a reasonable doubt.

        AFFIRMED.




                                            42